PER CURIAM.
AFFIRMED. See Norman v. Fla. Parole Comm’n, 957 So.2d 697, 698 (Fla. 1st DCA 2007)(“[A] proper motion is required in the lower court before we will consider an argument regarding whether a lien on a prisoner trust account was erroneously imposed.”); Kemp v. McDonough, 955 So.2d 635, 637 (Fla. 1st DCA 2007)(“It is well settled that an error cannot be complained of in the appellate court if it is not squarely presented to the lower tribunal.”).
BROWNING, C.J., KAHN and ROBERTS, JJ., concur.